Per Curiam.
Respondent was suspended from practice effective March 15, 1994 and until further order of this Court (Matter of Schechterman, 202 AD2d 788). He now applies for reinstatement to practice. Petitioner, the Committee on Professional Standards, opposes the application.
Respondent is a Florida attorney who resigned from the bar in that State after disciplinary charges were brought against him. He has not applied for readmission in Florida.
Because we conclude that respondent has not demonstrated by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law (see, 22 NYCRR 806.12 [b]), we deny the application for reinstatement (see, e.g., Matter of Conine, 253 AD2d 999).
Mercure, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that respondent’s application for reinstatement is denied.